                     1          Law Offices of Stephen Abraham
                           Stephen E. Abraham, Esq. (State Bar No. 172054)
                     2                 stephen@abraham-lawoffices.com
                                              1592 Pegasus Street
                     3                 Newport Beach, California 92660
                                           Telephone: (949) 878-8608
                     4                     Facsimile: (714) 852-3366

                     5     Attorney for Defendants
                     6

                     7                                  UNITED STATES DISTRICT COURT
                     8                                SOUTHERN DISTRICT OF CALIFORNIA

                     9
                           KAREL SPIKES,                                      Case No. 3:19-cv-01594-W-MDD
                   10
                                                                 Plaintiff,
                   11                                                         DEFENDANTS’ RESPONSE TO
                                               v.                             ORDER TO SHOW CAUSE
                   12
                                                                              [Doc. 6, 7]
                      RENAE M. ARABO; ON
                   13 BROADWAY AUTO CARE,                                     Honorable Mitchell Dembin
                      INC., a California Corporation; and                         Edward J. Schwartz
                   14 DOES 1 through 10, Inclusive,
                                                                                  United States Courthouse
                   15                                        Defendants.          221 West Broadway
                                                                                  San Diego, CA 92101
                   16

                   17
                                     Defendants, Renae M. Arabo (“Arabo”) and On Broadway Auto Care, Inc.
                   18
                           (“On Broadway”) (“Defendants”), herewith submit response to this Court’s Order
                   19
                           to Show Cause (Doc. 6) and, for the reasons set forth below, request that this
                   20
                           Court set an evidentiary hearing on the matter.
                   21
                                     On January 27, 2020, this Court issued its order to show cause why Plain-
                   22
                           tiff’s counsel, Geoffrey Bentley, should not be disqualified. (Doc. 6) This Court
                   23
                           specifically stated the issue as follows:
                   24

                   25
                                          “The Court is concerned that Mr. Bentley’s conduct in representing Mr.
                                          Spikes in federal court and himself in state court for the same or similar
                   26
                                          violations against identical defendants is prejudicial to the administration
                                          of justice and is also conduct which degrades and impugns the integrity
                   27
                                          of the Court.”
                                     The principal issue affecting the integrity of the administration of justice
                   28
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         +2020 02 07 Ds' Response                         1
    (9 49 ) 87 8-8608
                                                                   DEFENDANTS’ RESPONSE
                     1     raised in this Court’s order centered on the enterprise between Bentley and Spikes

                     2     who act for the economic benefit of one another by targeting the same property but

                     3     then pursuing separate but coordinated litigation in separate forums.

                     4               Beyond exhaustive reference to largely irrelevant legal authorities, Bentley’s

                     5     response avoids the serious issue raised by this Court’s order – of a business enter-

                     6     prise between Spikes and Bentley. In his response (Doc. 7), Bentley takes the posi-

                     7     tion that he has done nothing wrong, devoting his attention to a largely legalistic

                     8     series of arguments regarding the sanctity of a litigant’s choice of counsel but, in

                     9     every sense, avoiding any substantive response to this Court’s concerns. When fi-

                   10      nally getting to this Court’s question, he states as follows:

                   11                     In handling cases for Mr. Spikes, plaintiff’s counsel has a duty under
                                          FRCP 11 and C.C.P. § 128.7 to investigate all claims to ensure the alle-
                   12                     gations and factual contentions have evidentiary support. In doing so he
                                          must visit area businesses where disability access violations may or may
                   13                     not still exist. If he is unable to access a facility, plaintiff’s counsel is
                                          prevented from performing the duties required of him as an attorney. An
                   14                     attorney being unable to complete his required duties due to discrimina-
                                          tion is prejudicial to the administration of justice and warrants direct ac-
                   15                     tion on behalf of the attorney.
                   16      (Doc., 7 at 4:16-22). However, in that one short paragraph, Bentley attempts to jus-

                   17      tify his position but, in doing so, in fact worsens his position. In the state case,

                   18      Bentley’s claim mirrored that of Spikes in this case,

                   19                     11. Plaintiff has visited ON BROADWAY AUTO CARE, INC. and in-
                                          tends to continue to visit this place of public accommodations. Plaintiff
                   20                     has become aware of the inaccessibility of this place of public accommo-
                                          dation and will continue in the future to visit this place of public accom-
                   21                     modation for the purposes of using and enjoying the facility’s accommo-
                                          dations, and to evaluate the facility’s accessibility to individuals with
                   22                     disabilities or to determine if other forms of discrimination exist.
                   23      Bentley v. Arabo, complaint at ¶11 (emphasis added).

                   24                     11. Plaintiff has visited ON BROADWAY AUTO CARE, INC. and in-
                                          tends to continue to visit this place of public accommodations. Plaintiff
                   25                     has become aware of the inaccessibility of this place of public accommo-
                                          dation and will continue in the future to visit this place of public accom-
                   26                     modation for the purposes of using and enjoying the facility’s accommo-
                                          dations, and to evaluate the facility’s accessibility to individuals with dis-
                   27                     abilities or to determine if other forms of discrimination exist. Plaintiff
                                          actively enforces his rights as a disabled person to ensure that places of
                   28
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         +2020 02 07 Ds' Response                      2
    (9 49 ) 87 8-8608
                                                                DEFENDANTS’ RESPONSE
                                          public accommodation adhere to the law’s requirements of providing ac-
                     1                    cess to persons with disabilities, including persons who use wheelchairs.
                     2     Spikes v. Arabo, Complaint (Doc. 1) at ¶11.

                     3               In his response to this Court, Bentley asserted that his reason for visiting was

                     4     as Spikes’ counsel, to “confirm” conditions. That statement is fatal to the state

                     5     claim inasmuch as Bentley does not assert an intention to be a bona fide customer.

                     6     See White v. Square, Inc., 7 Cal.5th 1019, 1032 (2019). However, it is more trou-

                     7     bling because Bentley literally confesses the common scheme in which Spikes

                     8     “spots” the property and then Bentley follows, thereby creating a basis for his own

                     9     lawsuit filed in a separate forum.

                   10                Spikes has filed at least 16 cases in this judicial district. For each federal

                   11      case with Spikes as plaintiff, a nearly identical case would be filed with Bentley as

                   12      Plaintiff in state court. Of the 16 pairs of cases identified by this Court in its order

                   13      – this case and the 15 others – 6 were default; 1 was removed to federal court; and

                   14      2 were dismissed. Of the remaining 7 cases, a fee waiver was requested, and short-

                   15      ly thereafter Vandeveld substituted into the case. 1 Why not file both cases in state

                   16      or federal court with minimal filing fees? The reason for not doing so is to avoid

                   17      the cases being related if not to avoid discovery of the enterprise. Connecting the

                   18      two cases would lead naturally to the question of whether one plaintiff was acting

                   19      as a “spotter” for the other, leading then to questions of whether their scheme

                   20      amounted to an unpermitted business relationship and whether the actions of either

                   21      Bentley or Spikes amounted to the unlawful excitement of litigation.

                   22                If Spikes and Bentley genuinely sought no more than to remove barriers,

                   23      they would not need two lawsuits to achieve their goals; one in either state or fed-

                   24      eral court would suffice. Instead, Spikes and Bentley filed two separate lawsuits,

                   25      both claiming precisely the same circumstances leading to their alleged encounters.

                   26      Their intention, as evidenced by the complaint, was always to multiply the litiga-

                   27

                   28      1
                               More on this later.
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         +2020 02 07 Ds' Response                     3
    (9 49 ) 87 8-8608
                                                               DEFENDANTS’ RESPONSE
                     1     tion, thereby maximizing not only the costs of defense, but as suggested in the at-

                     2     tached e-mail from Bentley, to maximize the settlement value of the two cases.

                     3     The Third Person in the Room

                     4               With respect to the uncomfortable yet completely ignored third person in the

                     5     enterprise involving Bentley and Spikes, Vandeveld’s presence in this case raises

                     6     serious questions regarding Bentley’s representations in his response to this Court

                     7     (Doc. 7) and, particularly, his description of his role. What Bentley does not dis-

                     8     close to this Court, beyond the existence of the scheme itself are the tactics Bentley

                     9     and Vandeveld have used to conceal that scheme and exact retribution on those re-

                   10      sisting their demands.

                   11                Pursuant to this Court’s order, counsel for the parties and defendant Renae

                   12      M. Arabo met and conferred at the site on January 15, 2020. Also present was an

                   13      individual who identified himself as Thomas Vandeveld. Although not appearing

                   14      in this case as counsel, Vandeveld insisted on controlling all communications be-

                   15      tween Counsel for Defendants and Counsel for Plaintiff, at one point standing be-

                   16      tween the two Counsel of record, speaking on behalf of Bentley, and preventing

                   17      direct communication. 2

                   18                Shortly before this Court issued its order to show cause, Bentley sent an e-

                   19      mail in which he asserted that Vandeveld would appear at the ENE purportedly to

                   20      facilitate settlement of the state case. If taken at face value, this might appear a

                   21      welcome opportunity to settle not one but two cases – one state, the other federal.

                   22      However, there is a far more disturbing aspect of the litigation scheme as to which

                   23      this latest communication lends support. As occurred in this case, Vandeveld ap-

                   24      pearing in this case at the site visit and presuming to appear at the originally

                   25      scheduled ENE raises serious question as to which attorney – Bentley or

                   26      Vandeveld – is exercising control as counsel in this case.

                   27

                   28      2
                               As such, there is serious doubt as to Bentley’s true role in this litigation.
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         +2020 02 07 Ds' Response                    4
    (9 49 ) 87 8-8608
                                                              DEFENDANTS’ RESPONSE
                     1               Latest Developments

                     2               At the site visit, Vandeveld made threats to Defendants and Defendants’

                     3     Counsel, including a threat to have the business shut down by reporting it to the

                     4     City for purported alterations to portions of the property having nothing to do with

                     5     the accessibility claims at issue either in the state or federal action – threats intend-

                     6     ed to secure an advantage in civil litigation. On January 28, 2020, Vandeveld and

                     7     Bentley furthered their threats by filing a motion for leave to amend the state com-

                     8     plaint with claims relating to those alterations, again serving no legitimate purpose

                     9     in the context of the accessibility claims at issue.

                   10                The actions of Vandeveld and Bentley cast serious doubts upon the ethics, if

                   11      not the legality of their practice, including whether the threats communicated con-

                   12      stitute acts requiring this Court’s immediate intervention.

                   13                Defendants submit that Bentley has not adequately addressed this Court’s

                   14      serious question that goes not only to the heart of this litigation but that reflects a

                   15      grave concern for actions by Bentley who acted, in concert with Spikes and

                   16      Vandeveld, in a manner prejudicial to the administration of justice that degrades

                   17      and impugns the integrity of this Court.

                   18                Defendants request that this Court set an evidentiary hearing on the

                   19      matter.

                   20
                           Dated: February 6, 2020            LAW OFFICES OF STEPHEN ABRAHAM
                   21

                   22
                                                              By:      /s/ Stephen E. Abraham
                   23                                               Stephen E. Abraham
                   24                                               Attorney for Defendants
                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         +2020 02 07 Ds' Response                   5
    (9 49 ) 87 8-8608
                                                             DEFENDANTS’ RESPONSE
                     1                                        PROOF OF SERVICE
                     2
                           STATE OF CALIFORNIA, COUNTY OF ORANGE
                     3
                       I am employed in the County of Orange, State of California. I am over the age of
                     4
                       18 and not a party to the within action. My business address is: 1592 Pegasus
                     5 Street, Newport Beach, California 92660.

                     6
                              On February 6, 2020, I served the foregoing document described as: DE-
                     7 FENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE thereon on all in-
                       terested parties in this action as follows:
                     8
                                  Geoffrey T. Bentley                          Representing Plaintiff
                     9            LAW OFFICE OF GEOFFREY
                                  BENTLEY
                   10             4231 Balboa Avenue #1136
                                  San Diego, CA 92117
                   11

                   12                [x]       e-Filing pursuant to Court order
                   13
                                     Executed on February 6, 2020, at Newport Beach, California.
                   14
                                  I declare under penalty of perjury under the laws of the State of California
                   15
                           that the above is true and correct.
                   16

                   17
                                                                     /s/ Stephen E. Abraham
                   18                                                  Stephen E. Abraham
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW O FF ICES ____
 1 5 92 Pe gasus Stree t
 New port Bea ch, CA
          9 2 66 0         +2020 02 07 Ds' Response
    (9 49 ) 87 8-8608
                                                                  PROOF OF SERVICE
